Church, Ch. J.
The plaintiff is a mechanic, a builder, who, by this bill in equity, attempts to enforce a lien, which he claims to have, upon the buildings and land described in his bill, according to the provisions of our statute of 1836, entitled “ An Act securing to mechanics a lien on land and buildings,” — and extended, by an additional act of 1838,
This lien, as he claims, accrued, by reason of work and labour performed and materials furnished by him, in the erection of a dwelling-house, barn, &c. upon a building-lot of about one acre of ground, situated in the village of Stratford, as he has described it.
The work was clone, and the materials were furnished, by the plaintiff, chiefly under a contract made originally by him with F. U. Stow, then the owner of the lot, for building a dwelling-house, barn, <&c., for the sum of twenty-five hundred dollars, to be paid to him by Stow. Afterwards, and after the work was in part completed, Stow sold the lot to Robert R. Fairchild, one of these defendants, and assigned to him his interest in the contract; and Fairchild, at the same time, assumed Stuw’s obligations to the plaintiff. Some time after Fairchild had thus become solely interested, he made a further contract with the plaintiff, of small amount, for the erection of fences, and placing window-blinds upon the dwelling-house.
The superior court rejected the plaintiff’s claim for the fences, as not constituting any part of his lien, but established his claim for the remainder.
The question now is, how far can the plaintiff enforce his *348lien upon the property in dispute, against the Bank of Charles-ton, which claims the property as creditor of Stow, and by virtue the levy of executions against him ?
The plaintiff insists, that his lien is coextensive with the building-lot, and is not confined to the buildings themselves and the land on which they stand. It is certain, if the lien does not embrace the entire lot, that we have no criterion by which to determine its extent, from any thing appearing upon this record, unless we restrict it to the buildings and the land covered by them. To construe the statute thus literally and strictly, would render the lien useless. There can be no value in a building, to which there is no access, or which cannot be used conveniently. Indeed, we understand the defendants very properly to admit, that the lien, if valid for any purpose, not only embraces the structures and the land upon which they stand, but also such easements as are necessary for their use. But what are these ? Distributors on the spot might perhaps determine this, and set them out ; but we cannot. We think, the doctrine recognized by this court, in the case of Frink v. Branch, 16 Conn. R. 261. is properly applicable to the construction of this statute ; and that not only the buildings and land on which they stand, are covered by this lien; but also, the building-lot, or land about the buildings, used with them, and necessary, or reasonably convenient, for their use. In cities, to which this lien was originally confined, the building-lot attached to the house, was unquestionably intended, under this statute, to be taken and included by the builders lien. In country villages, such lots are generally larger, but equally necessary for the reasonable enjoyment of the various structures erected upon them. We cannot see, that the land claimed here is greater in quantity, than is necessary and convenient for the reasonable use of these buildings. We think, therefore, that the objection to this claim of the plaintiff cannot be sustained.
2, The Bank of Charleston objects to the certificate which the plaintiff lodged with the town-clerk of Stratford, as being void against the creditors of Stow. This certificate was intended, by the statute, to give reasonable notice to purchasers and creditors, of the existence and extent of the lien. We think it has effected this purpose, in the present case. The premises are described, with as much, if not with more, cer-*349taintv, than is common in deeds of conveyance; and the ' , J amount claimed by the plaintiff, and sworn to, is exactly expressed. The statute requires no more. And it matters not, that this precise sum was not found clue by the court, by reason of its rejection of so much of the claim as embraced the charges of the plaintiff i’< r erecting the fences. The sum sworn to, w as what the plaintiff honestly supposed to be due ; and there wait no fraud in his certificate, either actual or legal. And it gave to ail persons interested, reasonable means and opportunity of ascertaining the true condition of the plaintiff’s demand.
The chief ground of objection to the certificate, however, is, that it does not specify the amount expended and remaining due upon each building separately ; and that the expenditures upon the dwelling-house are not a lien upon the barn, &c. In such a case as this, there could have been no practical use in, such a specification. Indeed, it would have been nearly impracticable to have kept up a separation of accounts for each. The contract for the erection of these buildings, was in effect only one ; especially, after its assumption by Fairchild. It was an agreement, by one party, to furnish labour and materials sufficient for the construction of these buildings, and to be paid therefor, by the other, an entire and fixed sum. The parties, under such a contract, could no more have contemplated a division or separation in the cost of these several structures, than in the cost of the separate apartments of the dwelling-house, designated on the plan of the architect.
We are of opinion, therefore, that the. objections of the plaintiff in error to the decree of the superior court, have not been sustained ; and that there is nothing erroneous in that decree.
In this opinion the other judges concurred, except Waite, J., who gave no opinion, not having been present when the case was argued.
Judgment affirmed.